Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 10/17/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al. (US Pub. No. 2018/0076208 A1), hereafter referred to as Sakuma.

As to claim 1, Sakuma discloses a method for forming a 3D memory device (figs 8A-I, [0013]-[0021]), comprising:
forming a memory stack comprising a plurality of interleaved gate conductive layers and gate-to-gate dielectric layers above a substrate (fig 8A, interleaved layers 21/22; substrate SB), wherein each of the gate-to-gate dielectric layers comprises a silicon nitride layer ([0099]);
removing a first portion of the interleaved gate conductive layers and gate-to-gate dielectric layers to form a channel hole extending vertically into the substrate (fig 8F and [0086]), and forming a NAND memory string ([0053]), in the channel hole (fig 8F, MR), extending vertically through the interleaved gate conductive layers and gate-to-gate dielectric layers of the memory stack (fig 8F, 23 and 105 through opening in 21/22) and comprising a memory film and a semiconductor channel (channel and memory film [0057]-[0058]) that are disposed vertically along a sidewall of the channel hole that is formed by each gate-to-gate dielectric layer being fully covered by a corresponding gate conductive layer (layer 22 fully covers layer 21); and 
removing a second portion of the interleaved gate conductive layers and gate-to-gate dielectric layers to form a slit opening (fig 2, trench opening Tb) and forming a slit structure (source line contact LI) in the slit opening (Tb), the slit opening extending vertically through the interleaved gate conductive layers (22) and gate-to-gate dielectric layers (21) of the memory stack (MS). 

As to claim 2, Sakuma discloses the method of claim 1 (paragraphs above),
wherein each of the gate conductive layers comprises a doped polysilicon layer ([0050]). 

As to claim 3, Sakuma discloses the method of claim 1 (paragraphs above),
wherein each of the conductive layers comprises a metal layer ([0050]). 

As to claim 7, Sakuma discloses the method of claim 1 (paragraphs above),
wherein forming the slit structure (LI) comprises:
forming an etch-back recess in each of the gate conductive layers abutting a sidewall of the slit opening (fig 2, opening for LI also includes an etch back area of layers 22 that is filled with interlayer insulator [0055]); and 
forming a spacer in the etch-back recesses and along the sidewall of the slit opening (fig 2, interlayer insulator in the trench region Tb between LI and the stack of 21/22). 

As to claim 8, Sakuma discloses the method of claim 1 (paragraphs above),
wherein each of the gate-to-gate dielectric layers does not include a silicon oxide layer ([0099]). 

As to claim 9, Sakuma discloses the method of claim 1 (paragraphs above),
wherein each of the gate-to-gate dielectric layers does not include a silicon oxynitride layer ([0099]).

As to claim 10, Sakuma discloses a method for forming a 3D memory device (figs 8A-I, [0013]-[0021]), comprising:
alternatingly depositing a plurality of doped polysilicon layers and a plurality of silicon nitride layers above a substrate (fig 8A, layers 21/22 above substrate SB; [0050];[0099]);
removing a first portion of the doped polysilicon layers and silicon nitride layers to form a channel hole extending into the substrate (fig 8F, hole in MR), a bottom of the channel hole being in direct contact with the substrate (hole in MR in direct contact with SB), and forming a channel structure (structure 23, 105), in the channel hole, extending vertically through the doped polysilicon layers and the silicon nitride layers (21/22) and comprising a memory film and a semiconductor channel (channel and memory film [0057]-[0058]) that are disposed vertically along a sidewall of the channel hole that is formed by each silicon nitride layer being fully covered by a corresponding doped polysilicon layer (layer 22 fully covers layer 21); 
etching a second portion of the doped polysilicon layers and silicon nitride layers to form a slit opening (fig 2, opening for LI; formed as shown in fig 5; [0102]), the slit opening extending vertically through the doped polysilicon layers and the silicon nitride layers (fig 2, opening for LI);
etching an etch-back recess in each of the doped polysilicon layers abutting a sidewall of the slit opening (fig 5, opening for LI is etched simultaneously with the etch back opening of Tb along the sidewalls of the opening for LI); and 
depositing a dielectric layer in the etch-back recesses and along the sidewall of the slit opening ([0055] interlayer insulating layer in the trench opening Tb along the sidewall of slit structure LI and stack 21/22).  

As to claim 14, Sakuma discloses the method of claim 10 (paragraphs above),
further comprising: forming a slit contact (fig 5, LI) that comprises a conductive material onto the dielectric layer in the slit opening ([0055]), the conductive material being in contact with the substrate (fig 2 shows LI in contact with the substrate SB; [0055]). 

As to claim 19, Sakuma discloses the method of claim 1 (paragraphs above),
further comprising forming a spacer along a sidewall of the slit opening ([0055]); and 
forming a slit contact that comprises a conductive material onto the spacer in the slit opening, the conductive material being in contact with the substrate (fig 2, LI is in contact with substrate SB; [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Costa et al. (US Pub. No. 2018/0182771 A1), hereafter referred to as Costa.

As to claim 4, Sakuma disclose the method of claim 1 (paragraphs above). 
Sakuma does not disclose wherein forming the memory stack comprises:
forming a first memory deck; and 
forming a second memory deck above the first memory deck. 
Nonetheless, Costa discloses wherein forming a memory stack comprises:
forming a first memory deck (fig 14B first memory deck comprising gate to gate dielectric 132 and conductors 146); and 
forming a second memory deck (fig 14B, second memory deck comprising gate to gate dielectric 232 and conductors 246) above the first memory deck. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a second memory deck as taught by Costa over the first memory deck of Sakuma since this will improve the memory density of the structure.

As to claim 5, Sakuma in view of Costa disclose the method of claim 4 (paragraphs above).
Costa further discloses wherein forming the NAND memory string comprises:
forming a first channel structure (61) extending vertically through the first memory deck (132/146);
forming an inter-deck plug (173) above and in contact with the first channel structure (61); and 
forming a second channel structure (62) extending vertically through the second memory deck (232/246) and above and in contact with the inter-deck plug (173). 

Claim(s) 4, 6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Takuma et al. (US Pub. No. 2019/0312035 A1), hereafter referred to as Takuma.

As to claim 4, Sakuma disclose the method of claim 1 (paragraphs above). 
Sakuma does not disclose wherein forming the memory stack comprises:
forming a first memory deck; and 
forming a second memory deck above the first memory deck. 
Nonetheless, Takuma discloses wherein forming a memory stack comprises:
forming a first memory deck (fig 9H, 132/142); and 
forming a second memory deck (232/242) above the first memory deck (132/142). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a second memory deck as taught by Takuma over the first memory deck of Sakuma since this will improve the memory density of the structure. 

As to claim 6, Sakuma in view of Takuma disclose the method of claim 4 (paragraphs above).
Takuma further discloses wherein forming the NAND memory string comprises forming a single channel structure extending vertically through the first and second memory decks (fig 9H and [0105]). 

As to claim 16, Sakuma discloses the method of claim 1 (paragraphs above),
Sakuma does not disclose wherein forming the memory stack comprises:
forming a first memory deck; and 
forming a second memory deck above the first memory deck. 
Nonetheless, Takuma discloses wherein forming a memory stack comprises:
forming a first memory deck (fig 9H, 132/142); 
forming a second memory deck (232/242) above the first memory deck (132/142); and 
forming a NAND memory string comprises forming a first channel structure extending vertically through the first memory deck and a second channel structure extending vertically through the second memory deck (channels 60 through decks 132/142 and 232/242). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a second memory deck as taught by Takuma over the first memory deck of Sakuma since this will improve the memory density of the structure. 
Takuma further discloses forming a slit opening comprises, after forming the first channel structure and the second channel structure, forming the slit opening extending vertically into the substrate by etching to the substrate (fig 13A, slit 488). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the slit structure of Sakuma as modified by the additional stacked deck as taught by Takuma such that the slit structure is formed through the first and second decks and into the substrate so that a simplified method of forming a low resistance source contact can be made. 

As to claim 17, Sakuma in view of Takuma disclose the method of claim 16 (paragraphs above).
Takuma further discloses wherein forming the memory stack comprises forming an inter-deck dielectric layer between the first memory deck and the second memory deck (fig 13A, inter-deck dielectric 180); and 
Takuma further discloses forming a slit opening comprises, after forming the first channel structure and the second channel structure, forming the slit opening extending vertically into the substrate by etching to the substrate, including through the inter-deck dielectric (fig 13A, slit 488 through 180). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the slit structure of Sakuma as modified by the additional stacked deck as taught by Takuma such that the slit structure is formed through the first and second decks and into the substrate so that a simplified method of forming a low resistance source contact can be made. 

Claim(s) 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Ohsaki et al. (US Patent No. 9,728,547 B1), hereafter referred to as Ohsaki.

As to claim 11, Sakuma discloses the method of claim 10 (paragraphs above),
Sakuma does not disclose wherein forming the channel structure comprises:
etching a channel hole extending vertically through the doped polysilicon layers and silicon nitride layers and into the substrate;
epitaxially growing a semiconductor plug from the substrate onto a bottom surface of the channel hole; and 
subsequently depositing a memory film and a semiconductor channel along a sidewall of the channel hole and above the semiconductor plug. 
Nonetheless, Ohsaki discloses wherein forming a channel structure comprises:
etching a channel hole extending vertically through the conductive layers and gate-to-gate dielectric layers (fig 3A, channel hole 49 through layers 42 and 32);
epitaxially growing a semiconductor plug (fig 3B, 11; col. 10 lines 61-67) from the substrate (10) onto a bottom surface of the channel hole (49); and 
subsequently depositing a memory film (col. 11, lines 26-31) and a semiconductor channel (col. 11, lines 26-31) along a sidewalls of the channel hole (49) and above the semiconductor plug (11). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the channel structure with epitaxial semiconductor plug, memory film, and semiconductor channel as taught by Ohsaki in the memory opening of Sakuma since this allows for forming semiconductor channel regions with high quality material and improved electrical characteristics. 

As to claim 12, Sakuma in view of Ohsaki disclose the method of claim 11 (paragraphs above),
Ohsaki further discloses wherein the semiconductor plug comprises a single-crystal silicon (fig 3B, 11; col. 10 lines 61-67).  

As to claim 13, Sakuma in view of Ohsaki disclose the method of claim 11 (paragraphs above),
Ohsaki further discloses wherein epitaxially growing the semiconductor plug comprises epitaxially growing the semiconductor plug (11) that is surrounded by the substrate (10) at a bottom surface of the semiconductor plug (11) and by a third portion of the interleaved memory layers (42, 32) at a sidewall of the semiconductor plug (11). 

As to claim 18, Sakuma discloses the method of claim 1 (paragraphs above).
Sakuma does not disclose epitaxially growing a semiconductor. 
Nonetheless, Ohsaki discloses wherein forming a channel structure comprises:
etching a channel hole extending vertically through the conductive layers and gate-to-gate dielectric layers (fig 3A, channel hole 49 through layers 42 and 32);
epitaxially growing a semiconductor plug (fig 3B, 11; col. 10 lines 61-67) from the substrate (10) onto a bottom surface of the channel hole (49); and 
subsequently depositing a memory film (col. 11, lines 26-31) and a semiconductor channel (col. 11, lines 26-31) along a sidewalls of the channel hole (49) and above the semiconductor plug (11); 
wherein epitaxially growing the semiconductor plug comprises epitaxially growing the semiconductor plug (11) that is surrounded by the substrate (10) at a bottom surface of the semiconductor plug (11) and by a third portion of the interleaved memory layers (42, 32) at a sidewall of the semiconductor plug (11)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the channel structure with epitaxial semiconductor plug, memory film, and semiconductor channel as taught by Ohsaki in the memory opening of Sakuma since this allows for forming semiconductor channel regions with high quality material and improved electrical characteristics. 

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Hu (US Pub. No. 2017/0110472 A1).

As to claim 15, Sakuma discloses the method of claim 10 (paragraphs above),
wherein the dielectric layer extends vertically along the sidewall of the slit opening (fig 2 and [0055]). 
However, Sakuma does not disclose that it extends into the substrate. 
Nonetheless, Hu discloses a similar method of manufacturing a 3D memory device that includes wherein the dielectric (fig 14, dielectric 70) on the sidewalls of a slit structure (source contact SL) that extends into a substrate (10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the slit opening for the source line of Sakuma as taught by Hu since this design will allow for the cell current to flow quickly from the memory string toward the source line. 

As to claim 20, Sakuma discloses the method of claim 19 (paragraphs above),
wherein the dielectric layer extends vertically along the sidewall of the slit opening (fig 2 and [0055]). 
However, Sakuma does not disclose that it extends into the substrate. 
Nonetheless, Hu discloses a similar method of manufacturing a 3D memory device that includes wherein the dielectric (fig 14, dielectric 70) on the sidewalls of a slit structure (source contact SL) that extends into a substrate (10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the slit opening for the source line of Sakuma as taught by Hu since this design will allow for the cell current to flow quickly from the memory string toward the source line. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0110472A1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/8/2022